Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 20 recite an article of manufacture comprising a processor-readable storage medium wherein the processor-readable storage medium appears to cover both transitory and non-transitory embodiments as the specification is silent on what exactly a processor-readable storage medium includes. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)  Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Also it is noted by the examiner that specification of the instant application in paragraph [0050] does a limited definition for “computer readable storage medium” wherein it is disclosed that “computer readable storage medium” does not include transitory media. If claim 20 was to be amended to include “computer readable storage medium” and not “processor readable storage medium” then the rejection under 35 USC 101 for transitory media would be overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1,9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US2017/0032222 A1 – hereinafter referred to as Sharma.) and further in view of Konig et al. (“A Cell Library of Scalable Neural Network Classifiers for Rapid Low-Power Vision and Cognition Systems Design” – hereinafter referred to as Konig).


In regards to claim 1, Sharma discloses an apparatus comprising: 

circuitry configured to implement a neural network (Sharma para. [0052] teaches circuitry to implement neural networks)
at least one processor operatively coupled to a memory and configured to: (Sharma figure 3 teaches processor couple to memory)
initialize weights of the neural network; Sharma para. [0028] teaches initialing weights in a neural network)
determine an amount of error associated with the initialized weights; and (Sharma para. [0063] teaches determine an error determination associated with classification which is based on the weights.)
adjust the initialized weights in response to the amount of error exceeding a threshold amount of error. (Sharma para. [0063] teaches updating parameters, which include weights, using backpropagation. This teaches updating weights based on an error and it also teaches an error percentage threshold which is used.)

However Sharma fails to discloses a plurality of unit cells, wherein a given one of the plurality of unit cells comprises one or more static random-access memory cells and a digital to analog converter device, and wherein the digital to analog converter device is configured to receive one or more outputs produced by respective ones of the one or more static random-access memory cells.

Konig discloses a plurality of unit cells, wherein a given one of the plurality of unit cells comprises one or more static random-access memory cells and a digital to analog converter device, wherein the one or more static random-access memory cells implement an n-bit static access memory, and wherein the digital to analog converter device is configured to receive one or more outputs produced by respective ones of the one or more static random-access memory cells; and (Konig abstract and page 276 first paragraph teaches need for mixed signal circuits. Page 277 right column first paragraph scalable 2 bit DAC (digital to analog converter) cells with digital static RAM (SRAM) storage cells are included in the library of circuits. Page 278 left column second paragraph, Fig 5 and fig. 6 teaches the use of RAMDAC, wherein a RAMDAC is made of cascadable 2 bit digital storage (SRAM), wherein 2-bit digital storage (SRAM, which is static access memory and n-bit as it is 2-bit) and DAC (digital to analog converter). This teaches unit cells comprising SRAM and DAC wherein the SRAM outputs to the DAC.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sharma with that Konig as both references deal with the use of neural network and Sharma para. [0052] states that system may be implemented as hardware circuits and Konig deals with circuits used for neural network implementation. It provides the benefit of using the SRAM and DAC together to save space in a circuit.

In regards to claim 9, Sharma in view of Konig disclose the apparatus of claim 1, wherein the neural network is a feedforward neural network. (Sharma paragraph [0032] teaches forward propagation in a Convolutional Neural Network (CNN). Wherein forward propagation is a feedforward neural network.)

In regards to claim 10, Sharma in view of Konig disclose the apparatus of claim 9, wherein the neural network is a convolutional neural network. (Sharma paragraph [0032] teaches forward propagation in a Convolutional Neural Network (CNN).)

In regards to claim 11, Sharma in view of Konig disclose the apparatus of claim 1, wherein the neural network is a recurring neural network. (Sharma paragraph [0036] teaches backpropagation which examiner interprets to be a recurring neural network.)

In regards to claim 12, it is the method embodiment of claim 1 and thus rejected using the reasoning found in claim 1. 

In regards to claim 19, it is the method embodiment of claims 9 and 11 and as such rejected using the reasoning found in claims 9 and 11. 

In regards to claim 20, it is the article of manufacture embodiment of claim 1 and thus rejected using the reasoning found in claim 1. 

Claims 2-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US2017/0032222 A1 – hereinafter referred to as Sharma.) in view of Konig et al. (“A Cell Library of Scalable Neural Network Classifiers for Rapid Low-Power Vision and Cognition Systems Design” – hereinafter referred to as Konig) and further in view of Alciatore et al. (“Introduction to Mechatronics and Measurement Systems” – hereinafter referred to as Alcaitore).


In regards to claim 2, Sharma in view of Konig disclose the apparatus of claim 1, but fails to disclose wherein the digital to analog converter device comprises a resistor ladder.
Alciatore disclose wherein the digital to analog converter device comprises a resistor ladder. (Alciatore page 359 paragraphs 1-2 teaches Digital-to-Analog converters (DAC or D/A) and in particular a resistor ladder. It also states that simplest type of Digital-to-Analog converter is a resistor ladder.)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teachings of Sharma in view of Konig with that Alciatore as both Konig and Alciatore deal with the use of digital to analog converters and the benefit of doing is it allow to user to implement the simplest form of a DAC which is a resistor ladder.

In regards to claim 3, Sharma in view of Konig in view of Alciatore disclose the apparatus of claim 2, wherein the resistor ladder is an R-2R resistor ladder. (Alciatore page 359 paragraphs 1-2 teaches Digital-to-Analog converters (DAC or D/A) and in particular a resistor ladder. It also states that simplest type of Digital-to-Analog converter is a resistor ladder. It also teaches the use of R-2R resistor ladder.)


In regards to claim 4, Sharma in view of Konig in view of Alciatore disclose the apparatus of claim 2, wherein the resistor ladder is comprised of precision resistor material. (Alciatore page 18 teaches precision metal film resistors.)

In regards to claim 13, it is the method embodiment of claim 1 and thus rejected using the reasoning found in claim 1. 
In regards to claim 14, it is the method embodiment of claim 2 and thus rejected using the reasoning found in claim 2. 
In regards to claim 15, it is the method embodiment of claim 3 and thus rejected using the reasoning found in claim 3. 
In regards to claim 16, it is the method embodiment of claim 4 and thus rejected using the reasoning found in claim 4. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US2017/0032222 A1 – hereinafter referred to as Sharma.) in view of Konig et al. (“A Cell Library of Scalable Neural Network Classifiers for Rapid Low-Power Vision and Cognition Systems Design” – hereinafter referred to as Konig) in view of Alciatore et al. (“Introduction to Mechatronics and Measurement Systems” – hereinafter referred to as Alcaitore) in view of Hsu et al. (US2006/0109042 A1 – hereinafter referred to as Hsu.)

In regards to claim 5, Sharma in view of Konig in view of Alciatore discloses the apparatus of claim 4, but fails to disclose wherein the precision resistor material comprises polysilicon or back-end-of-line metal.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sharma in view of Konig in view of Alciatore with the teaching of Hsu in order to allow the use of polysilicon or back-end-of-line metal as the references use resistors and Hsu states the benefit is resistors formed using BEOL are easily integrated into existing fabrications.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US2017/0032222 A1 – hereinafter referred to as Sharma.) in view of Konig et al. (“A Cell Library of Scalable Neural Network Classifiers for Rapid Low-Power Vision and Cognition Systems Design” – hereinafter referred to as Konig) in view of Yao ( “Design and Implementation of High-Speed Low-Power Analog-to-Digital and Digital-to-Analog Converters”).

In regards to claim 6, Sharma in view of Konig disclose the apparatus of claim 1, but fails to disclose wherein the digital to analog converter device comprises a field-effect transistor.
Yao disclose wherein the digital to analog converter device comprises a field-effect transistor. (Yao page 72 second paragraph teaches a DAC design with PMOS FETs that achieve high accuracy and eliminate the crosstalk transmitted by substrate and other noises.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sharma in view of Konig with the teaching of Yao in order to allow use field-effect transistors in DAC as both Konig and Yao deal with the use of digital to 

In regards to claim 16, it is the method embodiment of claim 6 and thus rejected using the reasoning found in claim 6. 

Allowable Subject Matter
Claims 7-8 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 13 August 2021, with respect to independent claims and claim 6 have been fully considered and are persuasive.  As such the prior art rejection is withdrawn and a new rejection is provide. In regards to applicants argument about claim 6 the applicant is correct that claim 6 was mistaken not addressed as such a second non-final is herein disclosed.  In addition the prior art reference (NPL), cited in this action and used in rejecting claim 6 was attached in the first non-final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULINHO E SMITH/Primary Examiner, Art Unit 2127